Howard West filed in this court on January 6, 1927, a petition wherein he alleges that he is illegally restrained of his liberty and imprisoned in the county jail of Osage county by Harve Freas, sheriff of said county; that his unlawful confinement consists in this, to wit, that on December 27, 1926, he was taken before W.N. Henderson, justice of the peace at Hominy, and advised to plead guilty to a charge of drunkenness; that he pleaded guilty, and was by said justice sentenced to pay a fine of $25 and be confined in the county jail for 30 days; that no complaint or information had been filed against him; that on the 29th day of December, 1926, he filed a motion for a new trial, which motion on said day was by said justice of the peace sustained, and a new trial awarded, and said justice set the new trial for hearing on the 30th day of December, 1926, and entered and issued an order to the sheriff to return petitioner to Hominy before him at that time; that said sheriff refused to obey the order of the justice of the peace and bring petitioner before him; and praying that a writ of habeas corpus issue. A rule to show cause was entered, and issued, why the writ of habeas corpus should not be awarded as prayed for, and made returnable on the 14th day of January, 1927. It now appears that, on the day the rule to show cause was *Page 92 
served, respondent immediately discharged petitioner. It is therefore considered and adjudged that the case be dismissed.